DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The proposed reply filed on November 11th, 2020 has been entered. Claims 33, 38 and 40-41 have been amended. Claims 33, 38 and 40-41 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 33, 38 and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gong et al. (US 2011/0158159 A1) in view of Anderson et al. (US 2012/0113904 A1) and Kitazoe et al. (US 2009/0163211 A1).

Gong et al. disclose a method that allows an AP to efficiently poll various information from stations belonging to a SDMA group with the following features: regarding claim 33, a method of uplink transmission by a station (STA) in a wireless local area network, the method comprising: receiving, from an access point (AP), an uplink soliciting frame including information on a plurality of association identifiers (AID) and information on resource allocation based on each AID, wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID, wherein the uplink soliciting frame is transmitted by the AP without a request from the STA, and the uplink soliciting frame solicits the STA to report an amount of uplink data buffered at the STA, wherein the information indicating an amount of uplink data buffered at the STA is included in a a method of uplink transmission by a station (STA) in a wireless local area network, the method comprising: receiving, from an access point (AP), an uplink soliciting frame including information on a plurality of association identifiers (AID) and information on resource allocation based on each AID (i.e. system 100 may include AP 102 configured to wirelessly communicate with associated STAs 106a, 106b, 106c and 106d via multiple spatially separated antenna elements 104a-104c, and the STA 106 may include, among others, a transceiver 202 (fig.2), an acknowledgment frame generation module 204 and buffered data management module 206, wherein the transceiver 202 may receive from AP 102 a soliciting frame including plurality of AID to solicit buffered traffic status from associated STAs 106), wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID (i.e. the group polling frame may include STA Association identifiers wherein the uplink soliciting frame is transmitted by the AP without a request from the STA (i.e. the AP 102 may poll associated STAs 106 to solicit, without any request from the STA 106, buffered traffic status), and the uplink soliciting frame solicits the STA to report an amount of uplink data buffered at the STA (i.e. AP 102 transmits the soliciting frame to solicit the STA 106 for  buffered status report), wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. the BSR indicates an amount uplink data buffered at the STA 106, and the status of the buffered traffic may be embedded control field of the MAC header of the frame), in response to the uplink soliciting frame, transmitting, through an allocated resource based on the resource allocation included in the uplink soliciting frame, a first uplink transmission frame including data and information indicating the amount of uplink data buffered at the STA based on the associated AID to assist the AP in allocating a data transmission resource for the next transmission of the STA (i.e. after receiving the soliciting frame at, for example, first STA 106a from the AP 102, the STA 106a transmits the buffered data through allocated resources as per soliciting frame for uplink transmission, in other words, STA 106a buffers traffic to be transmitted to the AP 102 and then reports with first uplink transmission frame to the AP 102 on buffered traffic status which includes information such as TXOP duration request and/or queue size of such buffered traffic, upon the receipt of the report from the STA 106, AP 102 may use the obtained TXOP duration requests and/or the queue sizes to determine TXOP duration to be assigned to each requesting STA 106, once determined, AP 102 transmits to STA 106 solicit frame receiving a data soliciting frame including information on the data transmission resource for the next transmission of the STA (i.e. the STA 106 receives the allocated resource as TXOP duration from AP 102 for the transmission of the data), and transmitting, using the data transmission resource indicated by the data soliciting frame for the next transmission of the STA, a second uplink transmission frame including data to the AP (i.e. a second STA 106b transmits the buffered data with a second uplink transmission frame to the AP 102 by using the resource indicated by the soliciting frame)”). 
Gong et al. is short of expressly teaching “wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID” and “wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP”.
Anderson et al. disclose a method of releasing resources for uplink transmission in wireless system with the following features: regarding claim 33, wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID; and wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (Fig. 1, shows an example of a wireless communication system, see teachings in [0019, 0023, 0074] summarized as “wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID (i.e. system 100 may provide wireless services to plurality wireless devices (UE) 110a-d by base and wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. the UEs 110 sending demands included in MAC to the base stations 105 for resources described in the data buffer status report)”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Gong et al. by using the features as taught by Anderson et al. in order to provide a more effective and efficient system that is capable of ncludes information of each STA's resource allocation based on an associated AID and indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) of the frame transmitted to the AP. The motivation of using these functions is that it is more cost effective and dynamic.
Gong et al. and Anderson et al. are short of expressly teaching “wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP”.
wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. UE 120 (fig.1) sends the buffer status report (BSR) to the AP 110, wherein the BSR indicates the amount of data buffered at the UE 120 for transmission to the AP 110, the information is sent via MAC PDU 830 includes a MAC sub-header 832 for BSR, wherein the MAC PDU 830 includes a MAC header 610 (fig. 6) and a MAC payload 620 and the MAC header 610 includes N MAC sub-headers 612a through 612n and each MAC sub-header 612 may have a format as described in the (fig. 8c) where the MAC sub-header 832 includes BSR indicating the amount of data buffered at the UE 120)”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Gong et al. by using the features as taught by Kitazoe et al. with Anderson et al. in order to provide a more effective and efficient system that is capable of indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 38:
a method of uplink reception by an access point (AP) in a wireless local area network, the method comprising: transmitting, to a station (STA), an uplink soliciting frame including information on a plurality of association identifiers (AID) and information on resource allocation based on each AID (i.e. system 100 may include AP 102 configured to wirelessly communicate with associated STAs 106a, 106b, 106c and 106d via multiple spatially separated antenna elements 104a-104c, and the STA 106 may include, among others, a transceiver 202 (fig.2), an acknowledgment frame generation module 204 and buffered data management module 206, wherein the transceiver 202 may receive from AP 102 a soliciting frame including plurality of AID to solicit buffered traffic status from associated STAs 106), wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID (i.e. the group polling frame may include STA Association identifiers (AIDs) each of which may identify one of STAs belonging to one of the STA groups), wherein the uplink soliciting frame is transmitted by the AP without a request from the STA (i.e. the AP 102 may poll associated STAs 106 to solicit, without any request from the STA 106, buffered traffic status), and the uplink soliciting frame solicits the STA to report an amount of uplink data buffered at the STA (i.e. AP 102 transmits the soliciting frame to solicit the STA 106 for  buffered status report), wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. the BSR indicates an amount uplink data buffered at the STA 106, and the status of the buffered traffic may be embedded control field of the MAC header of the frame), in response to the uplink soliciting frame, receiving, through an allocated resource based on the resource allocation included in the uplink soliciting frame, a first uplink transmission frame including data and information indicating the amount of uplink data buffered at the STA based on the associated AID to assist the AP in allocating a data transmission resource for the next transmission of the STA (i.e. after receiving the soliciting frame at, for example, first STA 106a from the AP 102, the STA 106a transmits the buffered data through allocated resources as per soliciting frame for uplink transmission, in other words, STA 106a buffers traffic to be transmitted to the AP 102 and then reports with first uplink transmission frame to the AP 102 on buffered traffic status which includes information such as TXOP duration request and/or queue size of such buffered traffic, upon the receipt of the report from the STA 106, AP 102 may use the obtained TXOP duration requests and/or the queue sizes to determine TXOP duration to be assigned to each requesting STA 106, once determined, AP 102 transmits to STA 106 solicit frame specifying resource as TXOP duration assigned to the STA 106), transmitting a data soliciting frame including information on the data transmission resource for the next transmission of the STA (i.e. the STA 106 receives the allocated resource as TXOP duration from AP 102 for the transmission of the data), and receiving, using the data transmission resource indicated by the data soliciting frame for the next transmission from the STA, a second uplink transmission frame including data of the STA (i.e. a second STA 106b transmits the buffered data with a second uplink transmission frame to the AP 102 by using the resource indicated by the soliciting frame)”). 
Gong et al. is short of expressly teaching “wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID” and “wherein the information indicating an  medium access control (MAC) header of the frame transmitted to the AP”.
Anderson et al. disclose a method of releasing resources for uplink transmission in wireless system with the following features: regarding claim 38, wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID; and wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (Fig. 1, shows an example of a wireless communication system, see teachings in [0019, 0023, 0074] summarized as “wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID (i.e. system 100 may provide wireless services to plurality wireless devices (UE) 110a-d by base stations 105a and 105b, wherein wireless communication networks may include dynamic scheduling such that a quantity of assigned shared radio resources may be varied in rapid response to demands as per data buffer status report received from the UEs 110 and each has its own AID assigned by the the base stations 105, and in response to a request for radio resources by the UEs 110, the eNB may allocate resource attributes to the UEs 110 and transmit the associated identifier to the UEs 110, wherein the UEs 110 may identify the allocated resources by mapping the identifier to the resource configuration in the known relationship and may then apply the resource configuration), and wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. the UEs 110 sending demands included in MAC to the base stations 105 for resources described in the data buffer status report)”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Gong et al. by using the features as taught by Anderson et al. in order to provide a more effective and efficient system that is capable of ncludes information of each STA's resource allocation based on an associated AID and indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) of the frame transmitted to the AP. The motivation of using these functions is that it is more cost effective and dynamic.
Gong et al. and Anderson et al. are short of expressly teaching “wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP”.
Kitazoe et al. disclose techniques for performing random access in a wireless communication network with the following features: regarding claim 38, wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (Fig. 8C, showing MAC PDU carrying a message for random access, see teachings in [0027, 0060 & 0070-0075] summarized as “wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. UE 120 (fig.1) sends the buffer status report (BSR) to the AP 110, wherein the BSR indicates the amount of data buffered at the UE 120 for transmission to the AP 110, the information is sent via MAC PDU 830 includes a MAC sub-header 832 for BSR, wherein the MAC PDU 830 includes a MAC header 610 (fig. 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Gong et al. by using the features as taught by Kitazoe et al. with Anderson et al. in order to provide a more effective and efficient system that is capable of indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 40:
Merlin et al. disclose systems, methods, and devices for communicating short control frames with the following features: regarding claim 40, an apparatus of a station (STA) performing uplink transmission in a wireless local area network, the apparatus comprising: a receiver; a transmitter; and a controller, wherein the controller is configured to: Page 3 of 11Appl. No. 14/414,087Reply to Office Action of August 20, 2020Client Ref. No.: OP1630-0210USreceive, using the receiver, from an access point (AP), an uplink soliciting frame including information on a plurality of association identifiers (AID) and information on resource allocation based on each AID, wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID, wherein the uplink soliciting frame is transmitted by the AP without a request from the STA, and the uplink soliciting frame solicits the STA to report an amount of uplink data buffered at the STA, wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access an apparatus of a station (STA) performing uplink transmission in a wireless local area network, the apparatus comprising: a receiver; a transmitter; and a controller, wherein the controller is configured to: Page 3 of 11Appl. No. 14/414,087Reply to Office Action of August 20, 2020Client Ref. No.: OP1630-0210USreceive, using the receiver, from an access point (AP), an uplink soliciting frame including information on a plurality of association identifiers (AID) and information on resource allocation based on each AID (i.e. system 100 may include AP 102 configured to wirelessly communicate with associated STAs 106a, 106b, 106c and 106d via multiple spatially separated antenna elements 104a-104c, and the STA 106 may include, among others, a transceiver 202 (fig.2), an acknowledgment frame generation module 204 and buffered data management module 206, wherein the transceiver 202 may receive from AP 102 a soliciting frame including plurality of AID to solicit buffered traffic status from associated STAs 106), wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID (i.e. the group polling frame may include STA Association identifiers (AIDs) each of which may identify one of STAs belonging to one of the STA groups), wherein the uplink soliciting frame is transmitted by the AP without a Page 3 of 13Appl. No. 14/414,087request from the STA (i.e. the AP 102 may poll associated STAs 106 to solicit, without any request from the STA 106, buffered traffic status), and the uplink soliciting frame solicits the STA to report an amount of uplink data buffered at the STA (i.e. AP 102 transmits the soliciting frame to solicit the STA 106 for  buffered status report), wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. the BSR indicates an amount uplink data buffered at the STA 106, and the status of the buffered traffic may be embedded control field of the MAC header of the frame), in response to the uplink soliciting frame, transmit, using the transmitter, through an allocated resource based on the resource allocation included in the uplink soliciting frame, a first uplink transmission frame including data and information indicating the amount of uplink data buffered at the STA to assist the AP in allocating a data transmission resource for the next transmission of the STA (i.e. after receiving the soliciting frame at, for example, first STA 106a from the AP 102, the STA 106a transmits the buffered data through allocated resources as per soliciting frame for uplink transmission, in other words, STA 106a buffers traffic to be transmitted to the AP 102 and then reports with first uplink transmission frame to the AP 102 on buffered traffic status which includes information such as TXOP duration request and/or queue size of such buffered traffic, upon the receipt of the report from the STA 106, AP 102 may use the obtained TXOP duration requests and/or the queue sizes to determine TXOP duration to be assigned to each receive a data soliciting frame including information on the data transmission resource for the next transmission of the STA (i.e. the STA 106 receives the allocated resource as TXOP duration from AP 102 for the transmission of the data), and transmit, using the data transmission resource indicated by the data soliciting frame for the next transmission of the STA, a second uplink transmission frame including data to the AP (i.e. a second STA 106b transmits the buffered data with a second uplink transmission frame to the AP 102 by using the resource indicated by the soliciting frame)”). 
Gong et al. is short of expressly teaching “wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID” and “wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP”.
Anderson et al. disclose a method of releasing resources for uplink transmission in wireless system with the following features: regarding claim 40, wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID; and wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (Fig. 1, shows an example of a wireless communication system, see teachings in [0019, 0023, 0074] summarized as “wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID (i.e. system and wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. the UEs 110 sending demands included in MAC to the base stations 105 for resources described in the data buffer status report)”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Gong et al. by using the features as taught by Anderson et al. in order to provide a more effective and efficient system that is capable of ncludes information of each STA's resource allocation based on an associated AID and indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) of the frame transmitted to the AP. The motivation of using these functions is that it is more cost effective and dynamic.
Gong et al. and Anderson et al. are short of expressly teaching “wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP”.
wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. UE 120 (fig.1) sends the buffer status report (BSR) to the AP 110, wherein the BSR indicates the amount of data buffered at the UE 120 for transmission to the AP 110, the information is sent via MAC PDU 830 includes a MAC sub-header 832 for BSR, wherein the MAC PDU 830 includes a MAC header 610 (fig. 6) and a MAC payload 620 and the MAC header 610 includes N MAC sub-headers 612a through 612n and each MAC sub-header 612 may have a format as described in the (fig. 8c) where the MAC sub-header 832 includes BSR indicating the amount of data buffered at the UE 120)”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Gong et al. by using the features as taught by Kitazoe et al. with Anderson et al. in order to provide a more effective and efficient system that is capable of indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 41:
 (Fig. 2, a block diagram illustrating an example STA, according to an embodiment, see teachings in [0022-0027] summarized as “an apparatus of an access point (AP) performing uplink reception in a wireless local area network, the apparatus comprising: a receiver; a transmitter; and a controller, wherein the controller is configured to: transmit, using the transmitter, to a station (STA), an uplink soliciting frame including information on a plurality of association identifiers (AID) and information on resource allocation based on each AID (i.e. system 100 may include AP 102 configured to wirelessly communicate with associated STAs 106a, 106b, 106c and 106d via multiple spatially separated antenna elements 104a-104c, and the STA 106 may include, among others, a transceiver 202 (fig.2), an acknowledgment frame generation module 204 and buffered data management module 206, wherein the transceiver 202 may receive from AP 102 a soliciting frame including plurality of AID to solicit buffered traffic status from associated STAs 106), wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID (i.e. the group polling frame may include STA Association identifiers (AIDs) each of which may identify one of STAs belonging to one of the STA groups), wherein the uplink soliciting frame is transmitted by the AP without a request from the STA (i.e. the AP 102 may poll associated STAs 106 to solicit, without any request from the STA 106, buffered traffic status), and the uplink soliciting frame solicits the STA to report an amount of uplink data buffered at the STA (i.e. AP 102 transmits the soliciting frame to solicit the STA 106 for  buffered status report), wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. the BSR indicates an amount uplink data buffered at the STA 106, and the status of the buffered traffic may be embedded control field of the MAC header of the frame), in response to the uplink soliciting frame, receive, using the receiver, through an allocated resource based on the resource allocation included in the uplink soliciting frame, a first uplink transmission frame including data and information indicating the amount of uplink data buffered at the STA to assist the AP in allocating a data transmission resource for the next transmission of the STA (i.e. after receiving the soliciting frame at, for example, first STA 106a from the AP 102, the STA 106a transmits the buffered data through allocated resources as per soliciting frame for uplink transmission, in other words, STA 106a buffers traffic to be transmitted to the AP 102 and then reports with first uplink transmission frame to the AP 102 on buffered traffic status which includes information such as TXOP duration request and/or queue size of such buffered traffic, upon the receipt of the report from the STA 106, AP 102 may use the obtained TXOP duration requests and/or the queue sizes to determine TXOP duration to be assigned to each requesting STA 106, once determined, AP 102 transmits to STA 106 solicit frame specifying resource as TXOP duration assigned to the STA 106), transmit a data soliciting frame including information on the data transmission resource for the next transmission of the STA (i.e. the STA 106 receives the allocated resource as TXOP duration from AP 102 for the transmission of the data), and receive, using the data transmission resource for the next transmission of the STA, a second uplink transmission frame including data from the STA (i.e. a second STA 106b transmits the buffered data with a second uplink transmission frame to the AP 102 by using the resource indicated by the soliciting frame)”).
Gong et al. is short of expressly teaching “wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID” and “wherein the information indicating an medium access control (MAC) header of the frame transmitted to the AP”.
Anderson et al. disclose a method of releasing resources for uplink transmission in wireless system with the following features: regarding claim 41, wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID; and wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (Fig. 1, shows an example of a wireless communication system, see teachings in [0019, 0023, 0074] summarized as “wherein each STA has its own AID and the information on resource allocation includes information of each STA's resource allocation based on an associated AID (i.e. system 100 may provide wireless services to plurality wireless devices (UE) 110a-d by base stations 105a and 105b, wherein wireless communication networks may include dynamic scheduling such that a quantity of assigned shared radio resources may be varied in rapid response to demands as per data buffer status report received from the UEs 110 and each has its own AID assigned by the the base stations 105, and in response to a request for radio resources by the UEs 110, the eNB may allocate resource attributes to the UEs 110 and transmit the associated identifier to the UEs 110, wherein the UEs 110 may identify the allocated resources by mapping the identifier to the resource configuration in the known relationship and may then apply the resource configuration), and wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. the UEs 110 sending demands included in MAC to the base stations 105 for resources described in the data buffer status report)”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Gong et al. by using the features as taught by Anderson et al. in order to provide a more effective and efficient system that is capable of ncludes information of each STA's resource allocation based on an associated AID and indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) of the frame transmitted to the AP. The motivation of using these functions is that it is more cost effective and dynamic.
Gong et al. and Anderson et al. are short of expressly teaching “wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP”.
 Kitazoe et al. disclose techniques for performing random access in a wireless communication network with the following features: regarding claim 41 wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (Fig. 8C, showing MAC PDU carrying a message for random access, see teachings in [0027, 0060 & 0070-0075] summarized as “wherein the information indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP (i.e. UE 120 (fig.1) sends the buffer status report (BSR) to the AP 110, wherein the BSR indicates the amount of data buffered at the UE 120 for transmission to the AP 110, the information is sent via MAC PDU 830 includes a MAC sub-header 832 for BSR, wherein the MAC PDU 830 includes a MAC header 610 (fig. 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Gong et al. by using the features as taught by Kitazoe et al. with Anderson et al. in order to provide a more effective and efficient system that is capable of indicating an amount of uplink data buffered at the STA is included in a medium access control (MAC) header of the frame transmitted to the AP. The motivation of using these functions is that it is more cost effective and dynamic.

Response to Arguments
Applicant’s arguments with respect to claim(s) 33, 38 and 40-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/26/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473